Case 3:18-cv-01530-N-BN Document 7 Filed 10/12/18   Page 1 of 3 PageID 104
 Case 3:18-cv-01530-N-BN Document 7 Filed 10/12/18   Page 2 of 3 PageID 105



                       CERTIFICATE OF SERVICE

     I certify that a copy of the foregoing Motion for Extension

of Time to File Objections was placed in the United States mail,

with postage prepaid, and addressed to:

United States Attorney

1100 Commerce Street

3rd Floor

Dallas, TX   75242



                                     ·~,#~,·~
On October 8, 2018.


                                       H.
                                     Rog       Olson, II
Case 3:18-cv-01530-N-BN Document 7 Filed 10/12/18   Page 3 of 3 PageID 106
